Citation Nr: 0807069	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability for 
the purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974, and from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A transcript 
of that hearing was produced and has been included in the 
claims folder for review.  

This case was most recently before the Board in February 
2006, at which time the Board denied service connection for 
periodontal disease for compensation purposes.  As the 
February 2006 Board decision is final, the veteran's dental 
condition can only be considered service-connected for the 
purpose of establishing eligibility for outpatient dental 
treatment.  The Board remanded the case to ensure he received 
adequate notification regarding this aspect of his claim.  As 
detailed below, he subsequently received adequate 
notification, and, thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  The veteran does not belong to any of the legally 
specified classes of veterans entitled to VA dental 
treatment.


CONCLUSION OF LAW

Service connection for a dental disability for the purposes 
of obtaining Department of Veterans Affairs outpatient dental 
treatment is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2007, the veteran was 
informed of the evidence and information necessary to 
substantiate this claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to the claim.  

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The claim was thereafter 
readjudicated by a July 2007 Supplemental Statement of the 
Case.  Therefore, the Board finds that the notice 
requirements of the VCAA are satisfied.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In addition, the veteran 
has received notice regarding rating of disabilities and 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, VA medical records, 
and private treatment records have been obtained.  A VA 
examination that addressed the medical questions on appeal 
was undertaken in January 2004.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  Further, he has had the 
opportunity to present evidence and argument in support of 
his claim, to include at the March 2003 Board hearing.  
Therefore, VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Analysis

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 38 C.F.R. §§ 3.381, 17.161.

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, as set forth in 38 C.F.R. § 17.161; 38 
U.S.C.A § 1712.  With reference to Class I, those having a 
service-connected compensable dental disability or condition 
may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.  The veteran, however, 
does not have a dental disability subject to compensable 
service connection, as set forth under 38 C.F.R. § 4.150.  As 
such, the veteran does not satisfy Class I criteria.  38 
C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may, under certain specified 
conditions, utilize outpatient dental services and treatment.  
In this case, the veteran was discharged prior to September 
30, 1981.  As such, the veteran does not meet the Class II 
(1)(i) criteria.  38 C.F.R. § 17.161(b).

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  Even 
assuming that the veteran had chronic periodontal disease at 
the time of his August 1977 service discharge, a review of 
the veteran's March 2003 Board hearing testimony (Hearing 
transcript, page 7), medical records dated beginning in 
January 1978 from the office of the veteran's private 
periodontist (F.W.P., DDS), and discussion by the January 
2004 VA examiner indicate that the veteran has already 
availed himself of the one-time corrective dental treatment 
as described under Class II (2)(i).  38 C.F.R. § 17.161(b); 
38 U.S.C.A. § 1712(a)(1)(B).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has not alleged, and the evidence does not show, 
that he suffered dental trauma in service.  As such, the 
veteran does not meet the Class II (a) criteria for service 
connection for a noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161(c); 38 U.S.C.A. § 1712(a)(1)(B).

In conclusion, the veteran does not meet the requirements 
under 38 C.F.R. § 17.161 for service connection for the 
limited purpose of receiving VA treatment.  Therefore, the 
benefit sought on appeal must be denied.


ORDER

Service connection for a dental disability for the purposes 
of obtaining Department of Veterans Affairs outpatient dental 
treatment is denied.




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


